Appeal from an order of the Family Court, Oneida County (Frank S. Cook, J.), entered January 5, 2005 in a proceeding pursuant to Family Court Act article 6. The order granted in part the petition seeking visitation in proceeding No. 1 and denied the petition seeking visitation in proceeding No. 2.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Family Court. Present—Pigott, Jr., P.J., Scudder, Gorski, Martoche and Hayes, JJ.